If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                       UNPUBLISHED
In re ABDUL-JABARRI, Minors.                                           November 10, 2022

                                                                       No. 360815
                                                                       Wayne Circuit Court
                                                                       Family Division
                                                                       LC No. 2022-000030-NA


Before: GARRETT, P.J., and O’BRIEN and REDFORD, JJ.

PER CURIAM.

       Respondent-mother appeals as of right the trial court’s order following the preliminary
hearing in which the court authorized the petition with respect to the minor children, HVA and
MWA. We affirm.

                                        I. BACKGROUND

        The petition in this case was filed on January 7, 2022. In it, petitioner asked the trial court
to take jurisdiction over the children and to terminate respondent-mother’s parental rights because
she had brutally abused the children. As its factual basis, the petition alleged that on January 1,
2022, respondent-mother repeatedly stabbed HVA and MWA in their necks. Police found
respondent-mother with the children in the bathtub after officers forced entry into the home in
response to a 911 call.1 The children were quickly transported to local hospitals. Both had suffered
lacerations to their necks. The lacerations to MWA’s neck were deep enough to injure his left
carotid artery, and at the time the petition was filed, he was nonresponsive and “in a critical state.”
HVA’s lacerations required surgery, but were not life-threatening. Respondent-mother was
arrested and charged with two counts of assault with intent to murder, two counts of first-degree
child abuse, and one count of resisting arrest.

       On January 18, 2022, the trial court held a preliminary hearing on the petition. At the start
of the hearing, the court noted respondent-mother’s absence, and stated that it would need to


1
 The call was placed by the children’s father, who was being treated at an inpatient psychiatric
hospital at the time. Father was a respondent in the lower court but is not a party to this appeal.


                                                 -1-
adjourn and hold another hearing with her present. The court did not immediately adjourn the
hearing, however, because petitioner was “seeking an interim placement order pending resumption
of the Preliminary Hearing.” Megan Brown testified on behalf of petitioner that HVA had been
discharged from the hospital and was placed with her maternal aunt, while MWA was still in the
hospital. According to Brown, MWA was still on life support and had only minimal brain function.
At the end of the hearing, the court ordered that the children be removed and placed with the
Department of Health and Human Services (DHHS). The court emphasized that the hearing was
not “complete” because respondent-mother was not present, and adjourned the hearing until
February 8, 2022.

       In the order entered following the hearing, the court checked the box indicating that there
was good cause to adjourn the hearing to allow respondent-mother to attend, but found that the
conditions necessary to take the children into protective custody were present. The court
accordingly ordered that the children be removed and placed with the DHHS, and that respondent-
mother’s parenting time be suspended. The order provided that placement with the DHHS was
temporary pending the resolution of the preliminary hearing and the appearance of respondent-
mother.

        The preliminary hearing resumed on February 8, 2022. Respondent-mother was present
for this hearing and represented by counsel. After petitioner presented its evidence, respondent-
mother’s counsel requested that “this matter be set for Pretrial,” waived probable cause, and did
“not object to this Petition being authorized.” The trial court then authorized the petition and
ordered that the children’s placement with the DHHS continue.

       In the order entered following the hearing, the trial court found probable cause to believe
one or more of the allegations in the petition were true and, accordingly, authorized the petition.
The order also provided that the children’s placement with the DHHS would continue, and that
respondent-mother’s parenting time was to remain suspended.

       Respondent-mother now appeals.

                                          II. ANALYSIS

        On appeal, respondent-mother argues that the trial court erred because it failed to notify
respondent-mother of, or allow her to participate in, the January 18 preliminary hearing in
supposed violation of MCR 2.004(F), and because respondent-mother was not assigned counsel at
that hearing in supposed violation of MCR 3.915. Neither argument warrants appellate relief.

        Upon receiving a petition that would bring a minor child under the jurisdiction of the court,
“the trial court must hold a preliminary hearing and may authorize the filing of the petition upon a
finding of probable cause that one or more of the allegations are true and could support the trial
court’s exercise of jurisdiction under MCL 712A.2(b).” In re Ferranti, 504 Mich 1, 15; 934 NW2d
610 (2019). The procedure for preliminary hearings is governed by MCR 3.965. As relevant here,
MCR 3.965(B)(1) provides that the hearing may be adjourned to secure the presence of one of the
parents.

       This occurred at the January 18 hearing—the hearing was adjourned to secure respondent-
mother’s presence. The hearing resumed on February 8, 2022. Respondent-mother participated


                                                -2-
at that hearing and was represented by an attorney. At the conclusion of the hearing, respondent-
mother waived probable cause and did not object to the petition being authorized. The trial court
then found probable cause to believe that one or more of the allegations in the petition was true
and authorized the petition. Thus, the court did not make any relevant findings until the February
8 hearing at which respondent-mother was present and represented by counsel. Accordingly, any
error that the trial court made at the January 18 hearing by proceeding without respondent-mother,
or by not appointing respondent-mother counsel at that time, was harmless. See MCR 2.613(A).

       Relatedly, to the extent respondent-mother argues that it was error for the trial court to
remove the children and suspend her parenting time following the January 18 hearing, we note that
she does not contest the court’s decision to do so following the February 8 hearing. It follows that
even if the trial court erred by removing the children and suspending respondent-mother’s
parenting time following the January 18 hearing, this Court would be unable to grant respondent-
mother any appellate relief.2

       Affirmed.



                                                              /s/ Kristina Robinson Garrett
                                                              /s/ Colleen A. O’Brien
                                                              /s/ James Robert Redford




2
  Regardless, we note that every action taken by the trial court at the January 18 preliminary hearing
was proper. The court was permitted to remove the children and place them with the DHHS, and
to suspend respondent-mother’s parenting time, at the January 18 hearing even though respondent-
mother was not present at the time. See MCL 712A.14b(1) (authorizing the ex parte removal of
children pending a preliminary hearing if certain conditions are met); MCR 3.965(B)(11) (“If the
preliminary hearing is adjourned, the court may make temporary orders for the placement of the
child when necessary to assure the immediate safety of the child, pending the completion of the
preliminary hearing and subject to subrule (C), and as applicable, MCR 3.967.”); MCL
712A.19b(4) (authorizing a court to suspend parenting time if a petition to terminate parental rights
is filed); MCR 3.965(C)(7) (permitting the court to suspend parenting time as allowed under MCL
712A.19b(4)).
       We also observe that the trial court noted in its order following the January 18 hearing that
respondent-mother was notified about the hearing as required by law, and respondent-mother has
offered nothing to support her contention that this is not true. Moreover, respondent-mother’s
contention that she was not notified about the January 18 hearing is belied by the fact that her
criminal defense attorney was apparently present at the hearing.


                                                 -3-